Exhibit 10.3
NOTE REPURCHASE AGREEMENT
THIS NOTE REPURCHASE AGREEMENT (this “Agreement”) to repurchase VaxGen, Inc.
51/2% Convertible Senior Subordinated Notes Due April 1, 2010 is made as of
July 22, 2008, by and between Deutsche Bank AG London (“Holder”), on the one
hand, and VaxGen, Inc., a Delaware corporation (“Company”), on the other hand.
W I T N E S S E T H:
WHEREAS, the Holder is the owner and holder of that certain 51/2% Convertible
Senior Subordinated Note Due April 1, 2010 (the “Note”) identified on Schedule A
hereto, issued under an Indenture, dated as of April 5, 2005 (the “Indenture”),
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”);
WHEREAS, the Note, to date, has not matured; and
WHEREAS, the Holder, desiring to sell the Note, approached the Company with
respect thereto, and the Company in turn desires to repurchase the Note.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Holder and the Company hereby agree as
follows:
1. Sale of Note. Subject to the terms and conditions of this Agreement, the
Company agrees to purchase from the Holder, and the Holder agree to sell to the
Company, the Note identified on Schedule A hereto, in the principal amount and
for an aggregate purchase price set forth on Schedule A hereto. The purchase and
sale of the Note shall take place at the offices of Cooley Godward Kronish, 3175
Hanover Street, Palo Alto, California 94304 at 9:00 A.M. (local time), on
July 24, 2008 (which time and place are designated as the “Closing” and the date
thereof the “Settlement Date”). At the Closing, the Holder shall deliver to the
Company the Note, duly endorsed or accompanied by an assignment duly endorsed
and in a form acceptable to the Trustee, against payment of the aggregate
purchase price described on Schedule A hereto (the “Purchase Price”), by wire
transfer to an account designated by Holder. The Company shall deliver such
Purchase Price to such cash account, pursuant to wire instructions to be
provided separately to the Company by the Holder. Upon receipt by the Holder of
the Purchase Price, the Company shall become the legal and beneficial owner of
the Note and of all rights and interest therein or related thereto and to the
monies due and to become due under the terms of the Note. The Holder hereby
agrees that upon receipt of the Purchase Price, the Note shall be cancelled and
the Company shall have no further obligation to the Holder thereunder.
2. Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company with respect to the Note issued to such Holder that:
2.1 Ownership of Note. The Holder has, and at the Closing will have, good and
marketable right, title and interest (legal and beneficial) in and to the Note,
free and clear of all liens, pledges, security interests, charges, contractual
obligations, claims or encumbrances of any kind. Upon payment for the Note in
accordance with this Agreement, the Holder will convey the Note to the Company
free and clear of all liens, pledges, security interests, charges, contractual
obligations, claims or encumbrances of any kind.

 

 



--------------------------------------------------------------------------------



 



2.2 Organization; Authorization. The Holder has full power and authority to
enter into this Agreement. The execution, delivery and performance by the Holder
of this Agreement has been duly authorized by all requisite action by the Holder
and this Agreement constitutes a valid and binding obligation of the Holder,
enforceable against the Holder in accordance with its terms, except as
enforcement may be limited by general principles of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
2.3 No Consent Required. No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Holder is a party, is required for the
execution, delivery or performance by the Holder of this Agreement or any of the
other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby.
2.4 Disclosure of Information. The Holder has received all the information it
considers necessary or appropriate to determine whether to sell the Note to the
Company pursuant to this Agreement. The Holder acknowledges (i) the Company has
not made any representation or warranty, express or implied, except as set forth
herein, regarding any aspect of the sale and purchase of the Note, the operation
or financial condition of the Company or the value of the Note, (ii) that it is
not relying upon the Company in making its decision to sell the Note to the
Company pursuant to this Agreement and (iii) that the Company is relying upon
the truth of the representations and warranties in this Section 2 in connection
with the purchase of the Note hereunder.
2.5 Tax Consequences. The Holder has had an opportunity to review the federal,
state and local tax consequences of the sale of the Note to the Company and the
transactions contemplated by this Agreement with its own tax advisors. The
Holder is relying solely on such advisors and not on any statements or
representations of the Company.
2.6 No Conflict. Neither the execution and delivery of this Agreement or the
consummation of any of the transactions contemplated hereby nor compliance with
or fulfillment of the terms, conditions and provisions hereof or thereof will
conflict with, result in a breach of the terms, conditions or provisions of, or
constitute a default (with or without notice or lapse of time, or both), or an
event creating rights of acceleration, termination or cancellation or a loss of
rights under (i) any material note, instrument, agreement, mortgage, lease,
license, franchise, permit or other authorization, right, restriction or
obligation to which the Holder is a party or by which the Holder or any of its
properties is bound, (ii) any judgment or decree applicable to, or affecting,
the Holder or (iii) any statute, law or rule to which the Holder is subject.

 

-2-



--------------------------------------------------------------------------------



 



2.7 No Solicitation. The Holder has made no general solicitation in connection
with the sale of the Note, acknowledges that it independently approached the
Company regarding the transactions contemplated hereby and that the Company did
not initiate or attempt to initiate the transactions contemplated hereby.
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that:
3.1 Organization; Authorization. The Company has full power and authority to
enter into this Agreement. The execution, delivery and performance by the
Company of this Agreement has been duly authorized by all requisite action by
the Company and this Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement may be limited by general principles of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.
3.2 No Consent Required. No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Company is a party, is required for
the execution, delivery or performance by the Company of this Agreement or any
of the other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby.
3.3 No Conflict. Neither the execution and delivery of this Agreement or the
consummation of any of the transactions contemplated hereby nor compliance with
or fulfillment of the terms, conditions and provisions hereof or thereof will
conflict with, result in a breach of the terms, conditions or provisions of, or
constitute a default (with or without notice or lapse of time, or both), or an
event creating rights of acceleration, termination or cancellation or a loss of
rights under (i) any material note, instrument, agreement, mortgage, lease,
license, franchise, permit or other authorization, right, restriction or
obligation to which the Company is a party or by which the Company or any of its
properties is bound, (ii) any judgment or decree applicable to, or affecting,
the Company or (iii) any statute, law or rule to which the Company is subject.
3.4 No Litigation. There is no action, suit, proceeding, judgment, claim or
investigation pending or, to the knowledge of the Company, threatened against
the Company which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated by this Agreement.
4. Securities Act; Transfer Restrictions. The Company hereby acknowledges that
the (i) securities are not registered pursuant to the Securities Act of 1933, as
amended, and (ii) the Note and the common stock underlying the Note may only be
disposed of in compliance with Federal and State securities laws.

 

-3-



--------------------------------------------------------------------------------



 



5. Miscellaneous.
5.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, without regard to its choice of law provisions.
The parties hereto hereby agree that any action brought under this Agreement or
related to the transactions contemplated hereby shall be brought in a Federal or
State court located in the County of San Francisco in the State of California.
5.2 Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile or electronic signature, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
5.3 Publicity. The Holder will use reasonable commercial efforts to keep the
terms and existence of this transaction confidential, provided that the Holder
may share the details of this transaction in confidence with its attorneys,
investors and financial and tax advisors, and may advise other potential
purchasers of the Note that the Note has been repurchased by the Company. The
Holder shall not be prohibited from referring communications with any other
party regarding the transactions contemplated hereby to the Company.
5.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
5.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed facsimile if
sent during the normal business hours of the recipient; if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (iv) one (1) day
after deposit with a nationally-recognized overnight courier, specifying
next-day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at the addresses set forth on the
signature pages attached hereto (or at such other addresses as shall be
specified by notice given in accordance with this Section 5.5).
5.6 Amendment and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of Holder and the Company.
5.7 Further Assurances. Each party hereby agrees to execute any additional
documents and take any additional actions as may be reasonably necessary to
carry out the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------



 



5.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
5.9 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.
[signature page follows]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement
effective as of the date and year first above written.

          DEUTSCHE BANK AG LONDON,     BY ITS INVESTMENT MANAGER,     QVT
FINANCIAL LP,     BY ITS GENERAL PARTNER,     QVT FINANCIAL GP LLC    
 
       
By:
  /s/ Peter Bonney    
 
       
 
  Name: Peter Bonney    
 
  Title: Authorized Signatory    
 
        Address for notices:    
 
        C/O QVT FINANCIAL LP     1177 Avenue of the Americas     New York, NY
10036    
 
        Phone No: (212) 705-8800
    Facsimile No.: (212) 705-8801    
 
        VAXGEN, INC.    
 
       
By:
  /s/ James P. Panek    
 
       
 
  Name: James P. Panek    
 
  Title: President and Chief Executive Officer    
 
        Address for notices:    
 
        VaxGen, Inc.     349 Oyster Point Boulevard     South San Francisco, CA
94080     Attn: Mr. James Panek     Facsimile No.: (650) 624-4785    

 

-6-



--------------------------------------------------------------------------------



 



SCHEDULE A

Title of Securities:  
5 1/2% Convertible Senior Subordinated Notes due April 1 2010 (the “Notes”)

Principal Amount of Notes:  
$162,000

Purchase Price:  
$132,840.00 ($820 for each $1,000 principal amount of Notes), plus accrued and
unpaid interest thereon to the Settlement Date.

Accrued Interest:  
$2,796.75 plus an additional $24.75 per day in the event that the Settlement
Date is extended to a later date by mutual agreement of the parties.

Aggregate Purchase Price:  
$135,636.75 plus an additional $24.75 per day in the event that the Settlement
Date is extended to a later date by mutual agreement of the parties.

Settlement Date:  
July 24, 2008

 

-7-